The decision to disqualify for appointment was neither arbitrary and capricious nor unlawfully discriminatory. Given medical opinion that petitioner’s particular condition placed him "most at risk”, that the condition would affect his performance. as well as increase the likelihood that he would eventu*199ally become disabled, the determination had a rational basis (see, Matter of Palozzolo v Nadel, 83 AD2d 539, affd 55 NY2d 984; Matter of State Div. of Human Rights [Granelle], 70 NY2d 100). Therefore, there was no violation of Executive Law § 296, or of the Federal Rehabilitation Act (29 USC § 794). Concur— Milonas, J. P., Rosenberger, Ross and Tom, JJ.